

108 HR 401 IH: Landscaping Workforce Act of 2021
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 401IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Joyce of Ohio introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Department of Defense Appropriations Act, 2005 to provide for the inclusion of certain workers in the exemption from numerical limitations on H–2B workers, and for other purposes.1.Short titleThis Act may be cited as the Landscaping Workforce Act of 2021.2.Inclusion of certain workers in exemption from numerical limitations on H–2B workersSection 14006 of the Department of Defense Appropriations Act, 2005 (Public Law 108–287) is amended to read as follows:14006.The numerical limitation contained in section 214(g)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(1)(B)) shall not apply to any nonimmigrant alien issued a visa or otherwise provided status under section 101(a)(15)(H)(ii)(b) of such Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)) who is employed (or has received an offer of employment) as a landscaping or groundskeeping worker (as the Bureau of Labor and Statistics defines such term under code 37–3011 for purposes of the Occupational Employment Statistics)..